Citation Nr: 9928782	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability, including as secondary to a left knee disability.

3.  Entitlement to service connection for the residuals of 
the excision of a schwannoma of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board in September 1998.  
At that time, it was noted that the veteran had requested a 
hearing before the Board at the RO in his June 1995 VA form 
9, Appeal to the Board of Veterans' Appeals.  His case was 
remanded to the RO to determine whether or not he continued 
to desire a hearing before the Board.  The veteran was mailed 
a letter regarding his hearing request, but the letter was 
returned.  It was learned that his address had changed, and 
the veteran had not provided the new one.  The RO has 
attempted to obtain the veteran's new address from the United 
States Post Office and from his representative, but was not 
successful.  The case has been returned to the Board for 
further review.  The Board attempted to contact the veteran 
regarding his requested hearing in August 1999 and informed 
him that if a reply was not received within 30 days of the 
date of the letter, it would be assumed he did not wish to 
have a hearing.  The veteran has not replied to this letter.  
Therefore, the Board will proceed with its review of this 
case.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a nexus between 
the left knee injury he sustained during service and his 
current left knee disability.  

2.  The veteran has not submitted evidence of a right knee 
disability during service, or of a nexus between his current 
right knee disability and active service, and service 
connection is not in effect for a left knee disability.  

3.  The veteran has not submitted evidence of a current 
disability as a result of the excision of a schwannoma of the 
left knee. 


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran's claim for entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran's claim for entitlement to service connection 
for the residuals of the excision of a schwannoma of the left 
knee is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a left knee 
disability as a result of an injury sustained during active 
service.  In addition, he believes that he has developed a 
right knee disability as a result of his left knee 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  If arthritis 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In a claim for secondary 
service connection for a diagnosis clearly separate from the 
service-connected disorder, the veteran must present evidence 
of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought, in 
order for the claim to be well-grounded.  See Jones v. Brown, 
7 Vet. App. 134 (1994).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998). 

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

The service medical records indicate that the veteran was 
treated for a twisting injury to the left knee in November 
1982.  The veteran walked with a limp, and there was swelling 
of the superior medial aspect of the left knee, as well as 
tenderness along the lateral collateral ligaments.  The 
assessment was a strain of the left knee with effusion.  
Additional records from the same day state that the veteran 
sustained a twisting injury to his left knee at the end of 
October 1982.  The provisional diagnosis was strain of the 
left knee, lateral ligaments with effusion.  On examination, 
the veteran had moderate edema of the left medial knee.  
There were no complaints of tenderness along the medial or 
lateral joint lines or the cruciate ligaments, and the 
ligaments were intact.  The assessment was knee strain, with 
questionable meniscal involvement.  An X-ray study conducted 
at this time demonstrated normal alignment, with no bony 
abnormalities.  There was a small joint effusion.  

The veteran underwent a physical examination in June 1983.  
His lower extremities were normal.  The examination stated 
that the veteran had sustained a strain of the left knee in 
November 1982, with no recurrence, and had full range of 
motion and strength.  

September 1983 records indicate that the veteran was seen for 
complaints of pain and swelling of the left knee, possibly 
from an old injury.  The initial injury was sustained the 
previous year.  On examination, the left knee had slight soft 
tissue swelling, but no tenderness, and a full range of 
motion.  The assessment was mild left knee strain.  
Additional September 1983 records indicate that the veteran 
was placed on physical profile as a result of his mild left 
knee strain, and he was restricted from prolonged standing or 
running.  

The veteran's service medical records are otherwise negative 
for a left knee disability and a right knee disability.  A 
physical examination conducted in December 1984 found that 
the lower extremities were normal.  

The post service medical records include the report of an 
August 1993 physical examination conducted for the National 
Guard.  The lower extremities were normal, and the veteran 
denied arthritis, lameness, a bone or joint deformity, and a 
"trick" or locked knee on a Report of Medical History 
obtained at that time.  

The initial evidence of a schwannoma is contained in January 
1994 records from Sheppard Air Force Base.  The veteran had a 
tender nodule one centimeter in length of the left lateral 
posterior knee.  It was not attached to the skin, but was 
fixed to the deep fascia of the hamstring.  The nodule was 
excised with the use of local anesthesia.  February 1994 
follow up records reflect that the nodule was a schwannoma, 
and was considered to be a benign nerve tumor.  The veteran 
complained of shooting pains in the crural nerve distribution 
and the dorsum of the foot.  The sutures were removed, and 
the veteran was told he could resume full activity.  The 
examiner stated the tumor was benign, and a recurrence of the 
tumor was not expected.  Total resolution of the nerve 
paresthesia, hyperesthesia, and dysesthesia was anticipated.  

Private medical records dated March 1994 indicate that the 
veteran was seen for complaints of left knee pain with mild 
effusion.  The veteran stated that he had been experiencing 
pain for several months.  He had a history of a left knee 
injury many years ago.  He was also noted to have recently 
undergone removal of a tumor on a nerve of the posterior left 
knee, but this did not involve the joint space.  On 
examination, there was mild effusion.  The veteran had a full 
range of motion, and pain with extension.  An X-ray study 
revealed mild degenerative changes of the left knee.  The 
assessment was positive knee swelling and pain.  

The veteran was afforded a VA examination in May 1994.  A 
history of complaints of intermittent pain and swelling of 
both knees was noted, which was aggravated by being on his 
feet for a prolonged period.  He had injured his left knee in 
1981, and was told there was ligament damage.  The removal of 
the tumor in 1994 was also noted, and the veteran stated that 
he had complained of pain extending down his leg with the 
slightest pressure to the area of the operation.  On 
examination, the knees showed no deformity, swelling, heat, 
or redness.  There was a full range of motion bilaterally, 
and the ligaments were intact.  An operative scar was noted 
on the posterior aspect of the left knee.  The deep tendon 
reflexes were normal and equal bilaterally.  An X-ray study 
of the knees revealed no evidence of a bone or joint 
abnormality, no evidence of suprapatellar effusion or other 
soft tissue abnormality, and no degenerative joint disease.  
The impression was a negative examination.  The final 
diagnoses included arthralgia of the knees, bilaterally, and 
postoperative excision of schwannoma from posterior left 
knee. 

Medical records from the veteran's reserve service dated 
February 1995 report a history of a left knee injury in 1983.  
He was also noted to have developed a cyst in the popliteal 
area of the knee and to have undergone surgery the previous 
year.  The current examination was unremarkable.  A Report of 
Medical History obtained in December 1996 notes the removal 
of the schwannoma.  A December 1996 examination was negative 
for abnormality of the left knee, or for any neurologic 
disability or disability of the lower extremities 
attributable to the excision of the schwannoma.  

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1995.  He testified that he injured his 
knees in 1982, and that he has experienced problems with them 
since that time.  He said that he experienced symptomatology 
for his left knee from 1982 to 1987.  His right knee did not 
develop a problem until 1991.  He argued that his current 
left knee disability was the same injury he sustained during 
service, and that his right knee disability had developed as 
a result of the added strain produced by favoring the left 
knee.  He believed that he did not receive proper or complete 
treatment for his complaints during service.  He did not 
recall undergoing an examination at separation.  He added 
that he did not sustain any additional injury to his knees 
during his weekend drills in the National Guard.  See 
Transcript.  

Left Knee

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a left knee disability.  The veteran has 
submitted evidence of a current left knee disability.  In 
addition, the service medical records show that the veteran 
was treated for a mild strain of the left knee in November 
1982 and September 1983.  However, there is no evidence to 
indicate that this injury resulted in a chronic disability.  
The evidence indicates that the examiner was unsure as to 
whether the September 1983 strain was related to the November 
1982 injury, and there is no diagnosis of a chronic 
disability.  The remainder of the veteran's service medical 
records are negative for treatment of a left knee disability, 
or any other indication that the veteran's left knee injury 
resulted in a chronic disability. 

The veteran has not submitted competent evidence of post 
service continuity of symptomatology.  The post service 
medical records show that the veteran denied a knee 
disability on an August 1993 examination for the National 
Guard.  The first post service evidence of a left knee 
disability is contained in the March 1994 private medical 
records, which are dated seven years after the veteran's 
discharge from service.  While the history of an old injury 
was noted, the examiner did not relate the current disability 
to the old injury.  The May 1994 VA examination also noted 
the history of an old injury but failed to identify chronic 
left knee disability.  The diagnosis was arthralgia or pain 
in the knees with no findings of dysfunction.  Subsequent 
records from his reserve duty revealed no left knee 
disability.  The veteran testified that he has experienced 
left knee pain since his injury.  While he is able to testify 
as to his pain, the veteran is not a physician, and he is not 
qualified to express a medical opinion as to a relationship 
between his pain and the onset of chronic left knee 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Since there is no competent evidence of continuity 
of symptomatology between the veteran's injury in service and 
no evidence of a nexus between the veteran's left knee injury 
in service and current disability, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488 (1997).

Right Knee

Similarly, the veteran has not submitted evidence of well 
grounded claim for entitlement to service connection for a 
right knee disability.  There is no evidence of a right knee 
disability during service, and no post service evidence of a 
right knee disability until the May 1994 VA examination.  The 
examiner did not relate the right knee disability to active 
service.  Therefore, the veteran's claim for service 
connection on a direct basis is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

However, the veteran's primary argument as expressed at the 
November 1995 hearing is not that he developed a right knee 
disability as a result of an injury during active service or 
in the reserves.  Rather, he argues that he has developed a 
right knee injury secondary to his left knee disability.  At 
this time, the Board notes that secondary service connection 
may only be awarded for a disability that has developed 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  As noted above, service 
connection for a left knee disability has not been 
established.  Therefore, this aspect of the veteran's claim 
does not present a basis for which relief may be granted, and 
has no legal merit.  As the disposition of this claim is 
based on law and not the facts of this case, the claim must 
be denied based on lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Schwannoma

The Board also finds that the veteran has not submitted 
evidence of a well grounded claim for entitlement to service 
connection for the excision of a schwannoma.  The veteran's 
claimed period of active duty for training in 1994 has not 
been verified, and all attempts to verify the dates have been 
unsuccessful.  In addition, all attempts at obtaining 
additional service medical records from official sources have 
been unsuccessful.  He has testified that he was on active 
duty for training during this period.  However, assuming 
without conceding that he was on active duty for training at 
the time of the February 1994 removal of the schwannoma, his 
claim remains not well grounded.  The veteran has not 
submitted any evidence to show that he currently has a 
residual disability as a result of the schwannoma.  The March 
1994 private treatment records dated a month after the 
surgery do not show a residual disability.  The May 1994 VA 
examination was negative for a current disability 
attributable to the schwannoma.  The February 1995 reserve 
records were also negative for a current disability.  
Finally, the December 1996 physical examination was negative 
for a residual disability as a result of the schwannoma.  
Therefore, as the veteran has not submitted evidence to show 
that he currently has the disability for which he seeks 
service connection, his claim for entitlement to service 
connection for the residuals of an excision of a schwannoma 
of the left knee is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right knee disability 
is denied. 


Entitlement to service connection for the residuals of the 
excision of a schwannoma of the left knee is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






